 

Exhibit 10.3



 



COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”), is entered into on
October 18, 2013, between Global Eagle Entertainment Inc., a Delaware
corporation (the “Company”), and Putnam Equity Spectrum Fund, a series of Putnam
Funds Trust, a Massachusetts business trust (the “Purchaser”).

 

WHEREAS, the Company is considering the acquisition of one or more businesses
(each, a “Target”).

 

WHEREAS, in order to secure financing for the acquisition of a Target (the
“Transaction”), the parties hereto desire to enter into this Agreement to set
forth certain agreements with respect to the sale and purchase of shares of the
Company’s common stock, par value $0.0001 per share (“GE Common Stock”), upon
and subject to the closing of the Transaction (the “Closing”).

 

WHEREAS, the Company has filed a shelf registration statement on Form S-3 which
was declared effective by the Securities and Exchange Commission (the “SEC”) on
August 22, 2013 (as amended, the “Shelf Registration Statement”).

 

WHEREAS, the Company intends to offer the GE Common Stock pursuant to this
Agreement by means of a prospectus supplement to the prospectus included in the
Shelf Registration Statement (the “Prospectus Supplement”) which Prospectus
Supplement shall be filed with the SEC pursuant to Rule 424 of the Securities
Act of 1933, as amended (the “Securities Act).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:

 

1. Common Stock Purchase.

 

The Purchaser hereby agrees that concurrent with, and subject to, the Closing,
it shall purchase from the Company, and the Company hereby agrees that
concurrent with, and subject to, the Closing, it shall issue and sell to the
Purchaser, 2,453,472 shares of GE Common Stock (the “Shares”) at a per share
purchase price equal to $8.5593 for an aggregate purchase price of $21,000,002
(the “Purchase Price”), payable by the Purchaser by wire transfer of immediately
available funds.

 

2. Fractional Shares.

 

If any fractional share would be obligated to be issued to the Purchaser
pursuant to Section 1, the number of shares issued to the Purchaser shall be
rounded up to the nearest whole share.

 



 

 

 

3. Procedures.

 

(a) Timing of Actions. All actions taken at the Closing shall be deemed to have
been taken simultaneously.

 

(b) Purchase Price. At the Closing, the Purchaser shall deliver to the Company
the Purchase Price for the Shares against delivery of the Shares by the Company.

 

(c) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional actions as either party reasonably
may deem to be practical and necessary in order to consummate the purchase and
sale of the GE Common Stock as contemplated by this Agreement. 

 

4. Closing Conditions.

 

The obligation of the Purchaser to purchase shares of GE Common Stock under this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions, any of which, to the extent permitted by
applicable laws, may be waived by the Purchaser:

 

(a) The Closing shall have occurred, or happen concurrently with, the purchase
of the Shares.

 

(b) The Company shall have offered and delivered the Shares to the Purchaser
pursuant to the Prospectus Supplement.

 

(c) The Shares shall have been duly authorized, validly issued and, when paid
for in accordance with this Agreement, will be fully paid and non-assessable,
and the issuance of such Shares shall not be subject to any preemptive or
similar rights.

 

(d) The Company and affiliates of the Purchaser shall have entered into a voting
rights waiver agreement in the form attached hereto as Exhibit A.

 

5. Termination.

 

This Agreement may be terminated at any time prior to the Closing by mutual
written consent of the Company and the Purchaser.

 

6. General Provisions.

 

(a) Entire Agreement.  This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 



- 2 -

 

 

(b) Successors.  This Agreement shall be binding upon, and inure to the benefit
of and are enforceable by, the parties hereto and their respective successors.

 

(c) Assignments. Except as otherwise provided herein, no party hereto may assign
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other party.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(e) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(f) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

 

 (g) Waiver of Jury Trial.  The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(h) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

(i) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(j) Expenses. Each party hereto will bear its own costs and expenses incurred in
connection with the preparation, execution and performance of this Agreement and
the consummation of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.

 

(k) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each covenant contained herein will have independent significance. If any
party hereto has breached any covenant contained herein in any respect, the fact
that there exists another covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first covenant.

 



- 3 -

 

 

(l) Waiver. No waiver by any party hereto of any default or breach of covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default or breach of covenant hereunder or affect in any way any
rights arising because of any prior or subsequent occurrence.

 

(m) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements or, unless and until the Transaction is
publicly announced, the parties hereto shall keep confidential and shall not
publicly disclose the existence or terms of this Agreement.

 

 

 

[Signature page follows]

 

- 4 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

 



  COMPANY:         GLOBAL EAGLE ENTERTAINMENT INC.                   By: /s/
Michael Pigott     Name: Michael Pigott     Title: Vice-President, Legal Affairs
              PURCHASER:          PUTNAM EQUITY SPECTRUM FUND         By: Putnam
Investment Management, LLC                   By:   /s/ David Glancy     Name:
David Glancy     Title:   Portfolio Manager



 

A copy of the Agreement and Declaration of Trust of Putnam Funds Trust (the
"Trust") is on file with the Secretary of The Commonwealth of Massachusetts, and
notice is hereby given that this instrument is executed on behalf of the
Trustees of the Trust as Trustees and not individually and that the obligations
of or arising out of this instrument are not binding on any of the Trustees,
officers or shareholders individually of the Trust, but are binding only upon
the trust property of the Trust. Furthermore, notice is given that the trust
property of the Purchaser and each other series of Putnam Funds Trust is
separate and distinct and that the obligations of or arising out of this
Agreement are several and not joint or joint and several and are binding only on
the trust property of the Purchaser with respect to its obligations under this
Agreement.

 

 

 

 

Exhibit A

 

Voting Rights Waiver

 

See Attached

 

 

 

 

Putnam letterhead

 

 



 

October 21, 2013

 

Global Eagle Entertainment Inc.

4353 Park Terrace Drive

Westlake Village, California 91361

To Whom It May Concern:

 

Putnam Investment Management, LLC (“PIM”) is the investment manager to Putnam
Capital Spectrum Fund (“Capital Spectrum”) and Putnam Equity Spectrum Fund
(“Equity Spectrum”), both series of Putnam Funds Trust, a Massachusetts business
trust. Capital Spectrum and Equity Spectrum hold shares of common stock, $0.0001
par value per share (“Shares”), of Global Eagle Entertainment Inc. (“Global
Eagle”). In addition, other funds, entities or accounts sponsored or managed on
a discretionary basis by PIM, Putnam Investments Limited or The Putnam Advisory
Company, LLC and other officers, directors, and/or employees of PIM, Putnam
Investments Limited, or The Putnam Advisory Company, LLC (collectively, “Other
Putnam Investors”) may own or acquire securities issued by Global Eagle.

 

In the event that Shares of Global Eagle, together with any other securities
issued by Global Eagle that constitute “voting securities” (as defined below)
(”Global Eagle Voting Securities”), confer “voting rights” (as defined below)
(“Global Eagle Voting Rights”), in each case exercisable by Capital Spectrum,
Equity Spectrum, and any Other Putnam Investors, exceeding, in the aggregate,
4.99% of the total voting rights exercisable by outstanding Global Eagle Voting
Securities (the portion of the Global Eagle Voting Securities held by Capital
Spectrum, Equity Spectrum, and Other Putnam Investors that confer Global Eagle
Voting Rights exceeding 4.99% of all voting rights exercisable by outstanding
Global Eagle Voting Securities being referred to as the “Excess Voting
Securities”), Capital Spectrum, Equity Spectrum, and PIM (on behalf of each
Other Putnam Investor) agree to forego and to waive any and all voting rights
they may have in respect of the Excess Voting Securities and any additional
Global Eagle Voting Securities (“Additional Voting Securities”) so that Global
Eagle Voting Rights exercisable by Capital Spectrum, Equity Spectrum, and Other
Putnam Investors in the aggregate do not confer voting rights exceeding 4.99% of
total voting rights exercisable by all outstanding Global Eagle Voting
Securities after subtracting from such total voting rights, in the calculation
of the total number of Global Eagle Voting Rights deemed to be outstanding, all
Global Eagle Voting Rights exercisable by Excess Voting Securities, Additional
Voting Securities and any other Global Eagle Voting Securities held by other
securityholders of Global Eagle who have waived any or all voting rights. (In
respect of PIM’s agreement on behalf of Other Putnam Investors, PIM has or will
obtain authority from each such other Putnam Investor to agree to the foregoing
waiver on behalf of the Other Putnam Investor.) The voting rights so foregone
and waived will be apportioned among Capital Spectrum, Equity Spectrum, and
Other Putnam Investors on a pro rata basis based upon their relative Share
holdings in Global Eagle at the time of the exercise of any vote. For purposes
of this agreement, “voting rights” are rights to vote for the election or
removal of Global Eagle’s directors, or rights deemed to be equivalent to the
right to vote for the election or removal of a director, under applicable
interpretations of the term “voting security” under the Investment Company Act
of 1940, as amended, by the Securities and Exchange Commission or its staff.

 



A-2-

 

 

This agreement to forego and waive voting rights is irrevocable with respect to
Capital Spectrum, Equity Spectrum, and any Other Putnam Investor that is an
investment company registered under the Investment Company Act of 1940, as
amended, and is irrevocable with respect to Other Putnam Investors until such
time as Capital Spectrum, Equity Spectrum, and any Other Putnam Investor that is
an investment company registered under the Investment Company Act of 1940, as
amended, is no longer an owner of any Shares in Global Eagle, at which time this
agreement will expire and the remaining Other Putnam Investors will be entitled
to any and all voting rights pertaining to their Shares. It is the intention of
the undersigned that this letter be interpreted broadly to effect the desire
that the Excess Shares and Additional Shares be identical to that of a separate
non-voting class.

 

A copy of the Agreement and Declaration of Trust of each of the Putnam Funds is
on file with the Secretary of the Commonwealth of Massachusetts and notice is
hereby given that this instrument is executed on behalf of the Trustees of each
Putnam Fund as Trustees and not individually and that the obligations of this
instrument are not binding on any of the Trustees or officers or shareholders
individually, but are binding only on the assets or property of each Putnam Fund
with respect to its obligations hereunder. Furthermore, notice is given that the
assets and liabilities of each series of each Putnam Fund that is a series
company are separate and distinct and that the obligations of or arising out of
this instrument are several and not joint and are binding only on the assets or
property of each series with respect to its obligations hereunder. In addition,
although multiple Putnam Funds may be party hereto, each Putnam Fund is entering
into this instrument individually (and not jointly or jointly and severally) and
is not liable for any matter relating to any other Putnam Fund.

 

Very truly yours,

 



Putnam Investment Management, LLC

For itself and as investment manager for Putnam Capital Spectrum Fund and Putnam
Equity Spectrum Fund, each a series of Putnam Funds Trust

 

 



By:                       Brian Lenhardt, Authorized Person                    
      Accepted and Agreed to:         Global Eagle Entertainment Inc.          
    By:     [Name]  



 



A-3-

